Citation Nr: 0838849	
Decision Date: 11/10/08    Archive Date: 11/20/08

DOCKET NO.  98-05 286A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for a disability manifested 
by dyspnea, claimed on a direct basis and as due to an 
undiagnosed illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel


INTRODUCTION

The veteran served on active duty from November 1990 to June 
1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1998 rating decision of the 
Little Rock Regional Office (RO) of the Department of 
Veterans Affairs (VA), which continued to deny service 
connection for rash on the hands and feet, a lung condition; 
headaches, dizziness, and lightheadedness; arthralgia of 
multiple joints and myalgia of muscles; and stomach problems; 
all claimed as due to an undiagnosed illness.  In that 
decision, the RO also denied the veteran's increased rating 
claim for hearing loss, as well as a service connection claim 
for headaches, claimed as secondary to tinnitus.

In July 1998, the veteran testified before a Decision Review 
Officer.  The transcript of the hearing is associated with 
the claims folder and has been reviewed.

A development memorandum was prepared in October 2002, and 
the Board remanded the case in September 2003.

In a September 2005 rating decision, the RO granted the 
veteran's service connection claim for stomach problems.  
Specifically, the RO granted service connection for hiatal 
hernia and reflux with peptic ulcer, and assigned a 
noncompensable evaluation, effective February 14, 1995.  
Because the veteran was awarded a complete grant of the 
benefit sought with respect to that matter, it is not 
currently on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).

In April 2006, the Board granted the veteran's service 
connection claims for headaches, dizziness, and 
lightheadedness, as well as for arthralgia of multiple 
joints.  Those grants were effectuated in a May 2006 rating 
decision.  Thus, those issues are also no longer on appeal, 
as the veteran was granted a complete grant of the benefits 
sought.  See A.B., supra.

In April 2006, the Board also remanded the issues of 
entitlement to service connection for a skin disability and a 
lung disability for further development.

In a January 2008 rating decision, the RO granted service 
connection for eczema; such grant also represents a complete 
grant of the benefit sought and the issue of service 
connection for a skin disability is no longer on appeal.  See 
A.B., supra.
The remaining issue on appeal, entitlement to service 
connection for a disability manifested by dyspnea has since 
returned to the Board for appellate review.


FINDINGS OF FACT

1.  The veteran had active service in the Southwest Asia 
Theater of operations during the Persian Gulf War.

2.  The competent and probative medical evidence of record 
shows that the veteran's pulmonary complaint, exertional 
dyspnea, is a result of his deconditioning and sedentary 
lifestyle; the veteran's dyspnea is not a symptom of a 
diagnosed disability or a disability due to an undiagnosed 
illness.


CONCLUSION OF LAW

The criteria for an award of service connection for a 
disability manifested by exertional dyspnea are not met.  38 
U.S.C.A. §§ 1110, 1117, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.317 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.

This notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Here, by letters dated in April 2004, March 2005, April 2006, 
and July 2006, the RO advised the veteran of what the 
evidence must show to establish entitlement to service 
connection on a direct basis and due to an undiagnosed 
illness, what evidence the VA would obtain, and what evidence 
the veteran should provide.

VA also has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran. See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The claims folder contains service 
treatment and personnel records, VA and private medical 
evidence, and lay statements.  The veteran has been examined 
by a VA physician in conjunction with this claim.  
Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the veteran is required to 
fulfill VA's duty to assist the appellant in the development 
of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

II.  Legal Criteria - Service Connection

The veteran is seeking service connection for a disability 
manifested by dyspnea.  For service connection to be 
established, there must be a current disability and evidence 
that such disability resulted from disease or injury incurred 
in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2008).  Regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2008).

There must be medical evidence of a current disability, 
medical or lay evidence of in-service incurrence or 
aggravation of a disease or injury, and medical evidence 
linking the current disability to that in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999); Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. § 
7104(a).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

VA is authorized to pay compensation to any Persian Gulf 
veteran suffering from a chronic disability resulting from an 
undiagnosed illness (or combination of undiagnosed illnesses) 
that either became manifest during service in the Southwest 
Asia theater of operations during the Persian Gulf War or 
became manifest to a degree of disability of 10 percent or 
more not later than December 31, 2006.  38 U.S.C.A. § 1117 
(West 2002); 38 C.F.R. § 3.317 (2008).

In order to establish service connection for a disability 
occurring in the Persian Gulf War under the provisions of 38 
U.S.C.A. § 1117 and 38 C.F.R. § 3.317 noted above, a veteran 
need only present evidence (1) that he or she is "a Persian 
Gulf veteran"; (2) "who exhibits objective indications of 
chronic disability resulting from an illness or combination 
of illnesses manifested by one or more signs or symptoms such 
as those listed in paragraph (b) of 38 C.F.R. § 3.317"; (3) 
that "became manifest either during active military, naval or 
air service in the Southwest Asia theater of operations 
during the PGW, or to a degree of 10 percent or more not 
later than December 31, 2006"; and (4) that such 
symptomatology "by history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis."  38 C.F.R. § 3.317(a).

For the purposes of 38 C.F.R. § 3.317, disabilities that have 
existed for 6 months or more and disabilities that exhibit 
intermittent episodes of improvement and worsening over a 6-
month period will be considered chronic.  The 6-month period 
of chronicity will be measured from the earliest date on 
which the pertinent evidence establishes that the signs or 
symptoms of the disability first became manifest.  38 C.F.R. 
§ 3.317(a)(3).  For purposes of 38 C.F.R. § 3.317, signs or 
symptoms that may be manifestations of undiagnosed illness 
include, but are not limited to (1) fatigue, (2) signs or 
symptoms involving skin, (3) headache, (4) muscle pain, (5) 
joint pain, (6) neurologic signs or symptoms, (7) 
neuropsychological signs or symptoms, (8) signs or symptoms 
involving the respiratory system (upper or lower), (9) sleep 
disturbance, (10) gastrointestinal signs or symptoms, (11) 
cardiovascular signs or symptoms, (12) abnormal weight loss, 
and (13) menstrual disorders.  38 C.F.R. § 3.317(b).

Effective March 1, 2002, the term "chronic disability" was 
changed to "qualifying chronic disability," and the 
definition of "qualifying chronic disability" was expanded to 
include (a) undiagnosed illness, (b) a medically unexplained 
chronic multi-symptom illness (such as chronic fatigue 
syndrome, fibromyalgia, and irritable bowel syndrome) that is 
defined by a cluster of signs or symptoms, or (c) any 
diagnosed illness that the Secretary determines, in 
regulations, warrants a presumption of service connection.  
38 U.S.C.A. § 1117(a)(2) (West 2002); 38 C.F.R. § 3.317(a)(2) 
(2008).
The VA General Counsel has held that where a law or 
regulation changes during the pendency of a claim, the Board 
should first determine whether application of the revised 
version would produce retroactive results. In particular, a 
new rule may not extinguish any rights or benefits the 
claimant had prior to enactment of the new rule.  See 
VAOPGCPREC 7-2003 (Nov. 19, 2003).  However, if the revised 
version of the regulation is more favorable, the 
implementation of that regulation under 38 U.S.C.A. § 
5110(g), can be no earlier than the effective date of that 
change.

III.  Analysis

In the present case, the veteran's DD Form 214, reveals that 
he served in Southwest Asia in support of Operation Desert 
Shield/Desert Storm from January 1991 to May 1991.  Thus, the 
veteran is a "Persian Gulf veteran" by regulation (i.e., had 
active military service in the Southwest Asia theater of 
operations during the Gulf War). 38 C.F.R. § 3.317.

During a May 1995 VA examination, the veteran reported that 
he was exposed to an oil well fire during the Persian Gulf 
War.  Based on that history, he was diagnosed with status-
post oil well fire exposure.  In conjunction with that 
examination, the veteran underwent a pulmonary function test 
(PFT) on May 9, 1995.  In November 2005, the veteran 
suggested that another pulmonary examination was indicated 
and stated that "he has days where it seems like all of the 
air will just leave my lungs."  In support of his request for 
another examination, he submitted a copy of his May 9, 1995 
PFT report.  Toward the bottom of his report, it was noted 
that the pulmonary function study was suboptimal for 
interpretation, and that the veteran had pleuritic chest pain 
with expiratory maneuver.  Such report also stated "[p]lease 
consider a new study when pain has resolved if clinically 
indicated."  

An August 2005 VA examiner stated that he did not have a good 
grip on the veteran's shortness of breath and resultant, 
unknown lung disability.  The examiner was unable to relate 
the veteran's lung disorder to an undiagnosed illness, 
without resorting to pure speculation.

In October 2007, the veteran underwent another VA 
examination.  The examiner essentially determined that 
although the veteran's pulmonary complaints were not a part 
of a recognized disease process, they were also not due to an 
undiagnosed illness.  Instead, the examiner noted that the 
veteran's exertional dyspnea was attributable to 
deconditioning and a sedentary lifestyle.

On review, the Board finds that service connection is not 
warranted.  As noted, the August 2005 VA examiner was unable 
to relate the veteran's dyspnea to an undiagnosed illness 
without resorting to speculation.  Service connection may not 
be based on a resort to pure speculation or even remote 
possibility.  See 38 C.F.R. § 3.102 (2008).  Further, the 
October 2007 VA examiner, who had an opportunity to review 
the veteran's claims folder and conduct an examination, did 
not relate the veteran's pulmonary complaint to an 
undiagnosed illness.  Instead, the veteran's dyspnea was 
unfortunately attributed to his deconditioning and sedentary 
lifestyle.

In the absence of the veteran's pulmonary complaint (dyspnea) 
being medically attributed to an undiagnosed illness, 
entitlement to service connection under 38 C.F.R. § 3.317, is 
not warranted. 

The Board has also considered the service connection claim on 
a direct basis.  See Combee v. Brown, 34 F. 3d. 1039 (Fed. 
Cir. 1994).

The first inquiry in evaluating a direct service connection 
claim is determining whether or not a currently diagnosed 
disability exists.  Despite the veteran's complaint of 
dyspnea, an underlying disability has not been diagnosed.  VA 
and private treatment records, as well as VA examination 
reports dated in May 1995, August 2005, and October 2007, 
show no evidence of a chronic disability manifested by 
dyspnea.  PFTs and chest x-rays show no pulmonary 
abnormality.

The symptom of dyspnea, without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitutes a disability.  See Sanchez-Benitez v. West, 13 
Vet. App. 282, 285 (1999).  Thus, the Board finds that the 
competent and probative medical evidence of record is against 
a finding of current disability.  


Without a current diagnosis, the Board finds that service 
connection for a disability manifested by dyspnea must be 
denied.  In the absence of proof of a present disability, 
there can be no valid claim.  See Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).

Accordingly, the Board has determined that the medical 
evidence of record does not show that the veteran currently 
has a disability manifested by dyspnea, for which service 
connection may be granted.  See Degmetich v. Brown, 104 F.3d 
1328 (Fed. Cir. 1997); Gilpin v. Brown, 155 F.3d 1353 (Fed. 
Cir. 1998) [service connection cannot be granted if the 
claimed disability does not exist]. 

For the sake of completeness, the Board will briefly address 
the remaining two elements of a service connection claim.  
See Luallen v. Brown, 8 Vet. App. 92, 95-6 (1995), citing 
Holbrook v. Brown, 8 Vet. App. 91, 92 (1995) [the Board has 
the fundamental authority to decide a claim in the 
alternative].

The veteran's service treatment records do not show that he 
was ever diagnosed with a pulmonary disability and show no 
pulmonary complaints.  Accordingly, in-service incurrence of 
a pulmonary disability is not shown.

Finally, there is no evidence of a nexus between the 
veteran's pulmonary complaints and service.  As discussed, 
the August 2005 VA examiner concluded that the veteran's 
pulmonary complaint was of unknown etiology.  Further, the 
October 2007 VA examiner opined that the veteran's current 
exertional dyspnea is not related to his active service, but 
instead is a product of his deconditioning.  That examiner 
emphasized that the veteran is sedentary; he performs no 
exercise and does not participate in any sport activities.  
It was also noted that the veteran is obese with documented 
weight gain and increased body mass.  The October 2007 
examiner ultimately related the veteran's exertional dyspnea 
to deconditioning.  The record does not contain any competent 
evidence to the contrary. 

The veteran is competent to describe his pulmonary 
symptomatology.  See Layno v. Brown, 6 Vet. App. 465 (1994); 
38 C.F.R. § 3.159(a)(2).  However, as a lay person, he is not 
competent to diagnose any medical disorder or render an 
opinion as to the cause or etiology of any current disorder 
(i.e. that his current pulmonary symptoms are related to 
service) because he has not been shown to have the requisite 
medical expertise.  See, e.g., See Routen v. Brown, 10 Vet. 
App. 183, 186 (1997); Espiritu v. Derwinski, 2 Vet.App. 492 
(1992).

In sum, the Board finds that the medical evidence of record 
demonstrates that the veteran's exertional dyspnea is not a 
part of a diagnosed disability, an undiagnosed illness, or 
otherwise related to service.  As the preponderance of the 
evidence is against the veteran's service connection claim 
for a disability manifested by dyspnea, the reasonable doubt 
doctrine is not for application.  See 38 U.S.C.A. § 5107(b) 
(West 2002).  


ORDER

The appeal is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


